FILED: KINGS COUNTY CLERK 05/18/2021 02:06 PM                                                                                                                                                        INDEX NO. 511763/2021
NYSCEF DOC. NO. 1                                                                                                                                                             RECEIVED NYSCEF: 05/18/2021




        SUPREME                COURT                 OF      THE            STATE              OF       NEW YORK
        COUNTY                OF      KINGS


        NANCY           BOCCHINO,
                                                                                                                                                      Index         No.:
                                                                                       Plaintiff                                                      Date        Summons                 Filed:             FAAS
                                                                                                                                                                                                                        4


                                                                                                                                                      SUMMONS                       WITH
                                                     -against-                                                                                        COMPLAIN_T




        HOME           DEPOT               U.S.A.,         INC,                                                                                       Plaintiff           designates                  Kings

                                                                                                                                                      as the        place         of trial


                                                                                                                                                      The         basis      of     venue               is    CPLR           §
                                                                                       Defendant.                                                     503


                                                                                                                                                      Plaintiff           resides             at:
                                                                                                                                                                              5th
                                                                                                                                                      2214         West              Street

                                                                                                                                                      Brooklyn,             NY           11223




        To    the    above-named                 Defendant(s):



                     YOU        ARE           HEREBY                   SUMMONED                         to      answer         the       verified           complaint               in        this     action          and       to

        serve       a copy      of    your       answer,              or,     if the      complaint               is not       served          with       this      summons,                    to     serve         a notice

        of    appearance,             on      the       Plaintiff's               Attorney(s)                within           20     days       after         the       service           of         this      summons,
        exclusive        of     the     day      of      service            (or      within        30      days       after        the    service           is complete                  if     this         summons             is

        not     personally           delivered            to you            within       the       State        of New         York);          and       in      case      of your              failure         to    appear

        or answer,           judgment            will      be taken               against       you               default          for   the    relief        demanded                   in the         complaint
                                                                                                           by




        To:     HOME          DEPOT            U.S.A.,           INC.

        c/o     CORPORATION                         SERVICE                  COMPANY
        80    STATE           STREET
        ALBANY,               NEW          YORK,            12207-2543




                                                                                                           1 of 6
FILED: KINGS COUNTY CLERK 05/18/2021 02:06 PM                                                                                                                                                  INDEX NO. 511763/2021
NYSCEF DOC. NO. 1                                                                                                                                                                RECEIVED NYSCEF: 05/18/2021




         SUPREME                 COURT              OF     THE        STATE                OF       NEW YORK
         COUNTY            OF KINGS


        NANCY            BOCCHINO,


                                                                                                                      Plaintiff
                                                                 -against-

                                                                                                                                                              Index        No.:




        HOME          DEPOT               U.S.A.,         INC,




                                                                                                        Defendant.




                    Plaintiff,           NANCY             BOCCHINO                       ("Nancy"),                   by      her     attorneys             Turturro            Law,         P.C.,      as and         for


        her   Verified           Complaint            against        the        defendant,            HOME                  DEPOT              U.S.A.,         INC,         alleges       the         following:


                                                                 AS AND                FOR          A FIRST                    CAUSE             OF       ACTION




                    1.             The       plaintiff          Nancy            is    a resident                in      the      county          of      Kings         within          the      State       of     New


                                   York.


                   2.              Defendant                HOME                DEPOT                U.S.A.,                INC           ("Defendant")                     is    a     foreign             business



                                   corporation,              which          upon          information                     and        belief,      owns,           manages,              operates,            controls


                                   and     is otherwise              responsible               for     the        Home               Depot       retail       store        located        at 2970           Cropsey


                                   Ave,        Brooklyn,              NY              11214.         Upon                information                   and        belief         Home            Depot             owns,


                                   ...    ..ucca,        operates,         controls            and     is responsible                      for    the      maintenance                  of the                        lot,
                                                                                                                                                                                                      parking


                                   which         is      located           in     front        of     this             Home            Depot           location            and        directly            abuts       the


                                   aforementioned                    Home             Depot     ("Premises").




                                                                                                             2




                                                                                                      2 of 6
FILED: KINGS COUNTY CLERK 05/18/2021 02:06 PM                                                                                                                                                      INDEX NO. 511763/2021
NYSCEF DOC. NO. 1                                                                                                                                                                  RECEIVED NYSCEF: 05/18/2021




               3.   Defendant                was        under           a duty             to manage                 the        Premises             pavement.


              4.    Defendant                was        under           a duty             to maintain                    the     Premises             pavement.


               5.   Defendant,                  its     agents,              servants,                 and          employees                 did,         in        fact,          manage                the        Premises


                    pavement.


              6.    Defendant,                  its     agents,              servants,                 and      employees,                    did,       in      fact,             maintain               the        Premises


                    pavement.


              7.    Defendant,                  its         agents,            servants,                and/or              employees                 were             under               a     duty           to    control,


                    manage,               maintain               and/or             inspect            the    Premises                pavement                  and          all     its     appurteñances.


              8.    Defendant                   caused,                 or          received,                 upon               information                     and               belief,            actual            and/or


                    constructive                  notice           of    a particular                    defect            in the        Premises                pavement                      near        the       entrance


                    of the         Premises                 more        particularly                    depicted                in Exhibit             A        annexed                to this            Complaiñt.


                                                                                               TIME           PLACE               MANNER


              9.    The      claim          arose           on     or about               November                       11, 2020,          around               4pm.


              10.   While           lawfully             walking               on         the    Premises                 pavement                 heading               after             loading          her        vehicle


                    with          items         purchased                 at        the        Home           Depot              location            first           mentioned                   above,              Plaintiff


                    was       caused            to     trip      and         fall      as a result                  of     a defect           in     the        Premises                   pavement                  that    was


                    more          than      two        inches           deep,             approximately                         one     and        one-half              feet         long        and       half        of    one


                    foot      wide          -         the      location               more                                            identified                in     the          color         photo              attached
                                                                                                       particularly


                    hereto         Exhibit             A.


              11.   On       or     about             November                      11,        2020,          the        dangerous                 and          unsafe               conditions                  identified


                    herein          caused             the       Plaintiff                to    trip         and     fall        forward             causing                  Plaintiff              to     sustain           and


                    suffer         physical                 injuries           to         her     hand             and       right        knee,            including,                      but     not          limited          to




                                                                                                        3




                                                                                                 3 of 6
FILED: KINGS COUNTY CLERK 05/18/2021 02:06 PM                                                                                                                                                      INDEX NO. 511763/2021
NYSCEF DOC. NO. 1                                                                                                                                                                RECEIVED NYSCEF: 05/18/2021




                              having         to undergo                   a total        knee        replacement                in January                  2021.


                  12.         The        Defendant                  was       negligent,              among             other      reasons,                 in     permitting                 and      allowing             the


                              Premises                 pavement             to     become             dangerous,                and         improperly                  maintained;                  by     permitting


                              a hazardous,                      unsafe           and       dangerous               condition                 to     exist          in     aforementioned                        location,


                              despite         having               upon          information                 and       belief      written               and          constructive                 notice        thereof;


                              in      violating             the     mandates               of   the      New           York       State            and      New            York         City        Codes,           Rules,


                              Regulations,                      Ordinances,                Statutes              and      Laws;             and       in     otherwise                  being          careless           and


                              negligent                under        the     circumstances.


                  13.         This        is a claim               for     the     recovery             of       moñêtary             damages                for        the      serious           and      permañeñt


                              personal             injuries              including,             but      not       limited            to,     past          and         future         pain         and      suffering,


                              missed          work,             medical           expenses,              permanent                loss        of     use         of     motion              and     rotation         of     the


                              right       knee           and       possible            future        arthritis          and     subsequent                       surgery          on        the    right       knee.      All


                              injuries        are         claimed           to be permanent.



                  WHEREFORE,                           Plaintiff           demands              judgment                  against             the          Defendant                   in     an      amount              that


        exceeds     the   threshold               of      the      lower          court,        to     be        determined                 at     trial,         together             with         the      costs        and


        disbursements         of this       action.




        Dated:    Brooklyn,           New         York

                              January             27,      2021




                                                                                                                   Respectfully                    Submitted,

                                                                                                                   TURTURRO                          LAW,               P.C.




                                                                                                                   BY:        /s/ Natraj             S. Bhushan




                                                                                                             4




                                                                                                      4 of 6
FILED: KINGS COUNTY CLERK 05/18/2021 02:06 PM                                      INDEX NO. 511763/2021
NYSCEF DOC. NO. 1                                                            RECEIVED NYSCEF: 05/18/2021




                                      1602     McDonald          Avenue,
                                      Brooklyn,       NY      11230
                                      Tel.:    718-384-2323
                                      Email:      Natraj@turturrolawpc.com
                                      Attorneys      for   Plaintiff




                                  5




                                5 of 6
FILED: KINGS COUNTY CLERK 05/18/2021 02:06 PM                                                                                                                 INDEX NO. 511763/2021
NYSCEF DOC. NO. 1                                                                                                                                 RECEIVED NYSCEF: 05/18/2021




                                                                                   VERIFICATION


        STATE           OF    NEW YORK                        )


        COUNTY               OF KINGS                         )




        NANCY            BOCCHINO,                being       duly      sworn,       deposes         and    says:


                   I am the          plaintiff      in this        entitled      action.    I have         read     the       foregoing     VERIFIED      COMPLAINT


        and     know       the   contents        thereof,         and    upon      information             and    belief,        deponent    believes   the    matters


        alleged        therein     to be true.




        Dated:     Brooldyn,            New      York

                   May                 , 2021

                                                                                                                          c




                                                                                                      NANCV                 BOCCHINO




        Sworn      to before         me this                      day   of J               2021




                             Notarylublic




                                                                       Bhushan
                                                           Natraj S.                  York
                                                                             of New
                                                           Public - State
                                                   Notary         02B116264129
                                                            No.
                                                                               County
                                                        Qualified   in Kings    09/18/2024
                                                        Commission     Expires
                                                   My




                                                                                                 6




                                                                                           6 of 6
FILED: KINGS COUNTY CLERK 05/18/2021 02:06 PM         INDEX NO. 511763/2021
NYSCEF DOC. NO. 2                               RECEIVED NYSCEF: 05/18/2021




                       EXHIBIT            A
    FILED: KINGS COUNTY CLERK 05/18/2021 02:06 PM             INDEX NO. 511763/2021
    NYSCEF DOC. NO. 2                                   RECEIVED NYSCEF: 05/18/2021


P




                                                *




                            7




.




I       .      -   .                   - ;.--       -                     .
FILED: KINGS COUNTY CLERK 05/18/2021 02:06 PM             INDEX NO. 511763/2021
NYSCEF DOC. NO. 2                                   RECEIVED NYSCEF: 05/18/2021




                    ,^
                                            &


                                                j   .0             a
    FILED: KINGS COUNTY CLERK 05/18/2021 02:06 PM                 INDEX NO. 511763/2021
    NYSCEF DOC. NO. 2                                       RECEIVED NYSCEF: 05/18/2021




                        .




                                                    j

                                                                          .
                                                                                  .




.




                            ;
                                .
                                    .


                                                        *

                                                                  .   .
                                                                              ,
